[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                      No. 10-12714                 ELEVENTH CIRCUIT
                                  Non-Argument Calendar                MAY 23, 2011
                                ________________________                JOHN LEY
                                                                         CLERK
                                  Agency No. A097-625-373

JORGE ALBERTO PINZON PULIDO,
MARIA FERNANDA PALAU ECHEVERRY,

lllllllllllllllllllll                                                       Petitioners,

                                          versus

U.S. ATTORNEY GENERAL,
SECRETARY, U.S. DEPARTMENT OF HOMELAND SECURITY,

lllllllllllllllllllll                                                    Respondents.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                       (May 23, 2011)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

         Jorge Alberto Pinzon Pulido petitions for review of the BIA’s final order
affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and

withholding of removal. First, he argues that the IJ incorrectly concluded that he

was not a member of a “particular social group.” Second, he argues that his right

to due process was violated by a delay of nearly six years between the date he filed

his application for asylum and the date of his asylum hearing.

                                          I.

      To establish asylum eligibility, an alien must show (1) past persecution or

(2) a “well-founded fear” of future persecution on account of “race, religion,

nationality, membership in a particular social group, or political opinion.” INA §

101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A); Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1230–31 (11th Cir. 2005) (per curiam). To qualify for withholding of

removal, an alien must show that if returned to his country, his life or freedom

would be threatened because of his “race, religion, nationality, membership in a

particular social group, or political opinion.” INA § 241(b)(3), 8 U.S.C. §

1231(b)(3). Because the evidentiary standard for withholding of removal is higher

than the “well-founded fear” standard for asylum, an applicant who does not meet

the latter generally fails the former. Al Najjar v. Ashcroft, 257 F.3d 1262,

1292–93 (11th Cir. 2001).

      Pinzon argues that he is eligible for asylum or withholding of removal

                                          2
because, as a volitional informant, he is a member of a particular social group. In

assessing whether the alien’s alleged group constitutes a particular social group,

we consider the group’s immutability and social visibility. Castillo-Arias v. U.S.

Att’y Gen., 446 F.3d 1190, 1194, 1196–97 (11th Cir. 2006).

      In Castillo-Arias, we upheld as reasonable the BIA’s determination that

“noncriminal informants working against the Cali drug cartel” do not constitute a

particular social group within the meaning of the Immigration and Nationality Act

(“INA”). Id. at 1191. We upheld the BIA’s reasoning that while activity as an

informant is immutable to the extent that it is a historical fact, “the social visibility

of informants is different in kind from the particular social groups that have been

afforded protection under the INA” because “the very nature of the activity

prevents them from being recognized by society at large.” Id. at 1197.

      Pinzon, like the appellant in Castillo-Arias, was a noncriminal informant

who worked against a Colombian drug cartel. He attempts to distinguish Castillo-

Arias because he was paid for his work and was an informant for several years.

But it is irrelevant that Pinzon was paid because “those who engage in risks

similar to those of the police or military, regardless of motive, do not receive

protection as a particular social group under the INA.” Id. at 1198 (emphasis

added). The BIA did not err when it found that “noncriminal informants” do not

                                            3
constitute a particular social group.1 Accordingly, we deny Pinzon’s petition as to

this claim.

                                                  II.

       We review constitutional due process challenges de novo. Avila v. U.S.

Att’y Gen., 560 F.3d 1281, 1285 (11th Cir. 2009) (per curiam). To establish a due

process violation, Pinzon must show deprivation of a liberty interest without due

process of law. Id. He must also show that the deprivation substantially

prejudiced him by affecting the outcome of the proceedings. Id. It is

well-established that an alien has a due process right to a full and fair deportation

hearing. See Ibrahim v. U.S. I.N.S., 821 F.2d 1547, 1550 (11th Cir. 1987). As a

threshold matter, Pinzon’s due process claim has no merit because the government

is not statutorily (or otherwise) required to process asylum applications within a

specific time frame. Moreover, Pinzon does not offer examples of testimony or

evidence that he was unable to obtain because of the delay in his case. And

Pinzon never requested an earlier hearing date—instead, he requested more time to

prepare his case, which the IJ allowed. Accordingly, we deny Pinzon’s petition as

       1
           The Government argues that Pinzon has abandoned any challenge to the BIA’s
determination that Pinzon did not demonstrate past persecution or a well-founded fear of future
persecution because Pinzon did not raise these claims in his initial brief. See Access Now, Inc. v. Sw.
Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (explaining “a legal claim or argument that has
not been briefed before the court is deemed abandoned and its merits will not be addressed”). We
do not address this argument because Pinzon’s claim fails on the merits.

                                                  4
to his due process claim.2

       PETITION DENIED.




       2
         Because Pinzon’s wife, Maria Fernanda Palau Echeverry, seeks derivative relief based on
Pinzon asylum application, we also affirm the denial of her petition.

                                               5